﻿
I am happy warmly to congratulate you. Sir, on your election to the Presidency. The Bahamas is confident that your vast experience and reputation as an outstanding diplomat will greatly facilitate your work at this session and enhance its success. May I also express deep appreciation to your predecessor# Mr. Dante Caputo# the former Foreign Minister of Argentina# for the exceptional way in which he presided over our deliberations at the forty-third session.
Our Secretary-General has always been an untiring champion of peace, and of the success which we have realized since our last session was due to his expert leadership. The Bahamas warmly congratulates him for his outstanding efforts over the past year.
Σ address this body only two short weeks after hurricane Hugo unleashed a mighty fury against our neighbours in the eastern Caribbean and along the south-east border of our host country. I wish on behalf of the Government and people of the Bahamas to record our special sympathy to those countries which suffered tremendous human and financial loss o We call on the international community to consider every possible assistance particularly to those small Caribbean States that have suffered overwhelming damage to the very foundation of their economic existence.
It is now 1989, the final rear of the decade of the 1980s. We are at a significant crossroads in human affairs, at which we must both reflect on the successes and the frustrations of the 1980s and look forward optimistically to the challenges of the 1990s. There is justification for optimism, no matter how limited or qualified. It became evident during the forty-third session of the Assembly that a new era of hope and co-operation had dawned and inspired new enthusiasm for the relevance of our Organization. With this new era of hope has also come renewed prestige, renewed credibility and a greater commitment to efficiency at the united Nations. The lessening of tensions between the super-Powers and the continued international strides towards the reduction in military arsenals in Europe are further causes for our renewed optimism.
There has been progress and/or intensified efforts in negotiations that could lead to the peaceful resolution of disputes in Central America, Angola, Afghanistan and Kampuchea, and between Iran and Iraq. The Bahamas applauds the progress made in Namibia and looks forward to welcoming it into the community of nations.
Another significant success to the new international Convention against the traffic in narcotic drugs and psychotropic substances, adopted in December 1988. Our Organization also received formal accolades on 29 September 1988, when it was awarded the Nobel Peace Prize for peace-keeping. Since then, two new united Nations forces have been dispatched to monitor cease-fire agreements in Afghanistan and on the Iran-Iraq border'. Another peace-keeping force has been organized for Namibia, and now a verification mission for Central America is being planned. 
Those laudable achievements notwithstanding  the world community continues to encounter frustrations. Consequently, our Organization's agenda is constantly expanding with corresponding demands on its already scarce resources.
The proliferation of nuclear weapons threatens global annihilation. Furthermore  recourse to conventional weapons also restricts already limited resources for social welfare, especially in a majority of developing countries. It is therefore incumbent upon responsible Governments to apply qualitative measures on the political factors that determine their armament policies.
The Bahamas as among those States that were disappointed that greater progress was not possible at the last session of the Disarmament Commission. The Bahamas nevertheless embraces the small progress made, and hopes that this step-by-step approach will beat greater fruit in the future. For this reason the Bahamas has joined those States calling for the convening of an amendment conference to convert the existing partial test-ban treaty into a comprehensive test-ban treaty, and welcomes the fourth  conference scheduled for 1990  The Bahamas is encouraged by the statements made in this debate by the President of the United States of America and the Foreign Minister of the Soviet Union with respect to chemical weapons and hopes that the International community will lend the necessary support for the total eradication of those weapons, which have such devastating and indiscriminate effects.
Many nations continue to be saddled with serious economic problems and consequently must tackle the threat of poverty, restrictive protectionism  the staggering debt burden and falling commodity prices  The current state of the world economy clearly demonstrates the urgent need for dialogue and an integrated approach to solving problems between North and South which would allow developing countries to adjust to development.
The Bahamas  therefore  hopes for the success of the upcoming special session o£ the General Assembly devoted to international economic co-operation. The special session can provide us with the opportunity to take stock of the changes that have taken place in the l990s as we seek agreement on the principles that should guide us into the 1990s and beyond. This will ensure a comprehensive and practical international development strategy for the fourth Development Decade. The Bahamas would wish to see the international development strategy address the social consequences of the present negative economic environment.
In particular  we believe that the United Nations should undertake a direct and comprehensive examination of the plight of millions of people in the developing world  who  because of poverty and hunger  are obliged to risk their very lives seeking to meet the bare necessities for survival in foreign countries. For the most part  the exodus is from one developing country to another. These people fall between the cracks of the Office of the united nations High Commissioner for Refugees and migrant-worker agreements. The assistance afforded to political refugees is not available to those migrating for economic reasons. Neither can the countries in which they arrive look to the international community to alleviate the economic and social burdens which such migration imposes. There is an urgent need for the international community to address this critical issue. To the extent possible  the international development strategy for the fourth United Nations Development Decade should contain concrete co-operative measures to assist those obliged to migrate for economic reasons and those developing countries which must confront this problem. 
Now I wish to call attention to the plight of our Caribbean neighbour, the Republic of Haiti, whose people are Involved in a valiant struggle to free themselves from centuries of economic and social deprivation while at the same time seeking to build the democratic institutions necessary for greater stability. It is particularly urgent, then, that international organizations and donor countries give support to the aspirations of the Haitian people by restoring and increasing technical and financial assistance to that nation.
With respect to Central America we are encouraged by the commitment of those regional Governments to seek a firm and lasting peace in the region, as demonstrated by the Tela Declaration of 7 August 1989. The Bahamas calls on all States to refrain from any activity that could or would frustrate those peace efforts and/or exacerbate the conflict. We are particularly mindful that, while the region must solve Its own problems free from the threat of external Interference, the International community should also lend every possible assistance and moral and material support to the peace process and provide essential economic and to those ravaged by years of war.
My Government wishes to record Its solidarity with the Panamanian people in their efforts to Install a democratically elected Government in the Republic of Panama. The Bahamas strongly endorses the statement of the Organization of American States that the solution to the Panamanian problem is the exclusive province of the Panamanians, but also that in the solution to the Panamanian crisis the observance of democratic principles oust be ensured in the free exercise of the sovereignty and self-determination of the Panamanian people.
Indeed, the Bahamas reaffirms the right of all States in our region to exist in peace and in secure boundaries. We call upon all to recognize and respect the sovereign territorial rights of all States in the region, including Belize and Guyana.
Peace in the Middle East continues to elude us while the Bahamas reaffirms its support of Israel's right to exist within secure and recognised borders, it also reiterates its support for the right of Palestinians to their own State. The Palestinian question is but one element of the complex situation obtaining in the Middle East. The problems of Lebanon also beg solution.
Participation in the community of nations necessarily implies, for its survival and good order, agreement with and support of the standards and principles enunciated by that community. As regards respect for human rights those standards are succinctly set out in the Charter of the United Nations and further elaborated in the universal Declaration of Human Rights. When a Government permits and commits violent acts and atrocities against its citizens its actions reverberate beyond national boundaries to challenge the most fundamental principles of the international community. The Bahamas agrees that in such circumstances human rights become a legitimate subject for international concern. Recourse for the citizens must then be to the community of nations.
It is in connection with the violation of human rights that I now wish to address the situation in South Africa. While pleased at the progress made in Namibia and Angola, the Bahamas must express its deep concern that the system of apartheid still flourishes in South Africa. Moreover, the racially restricted political enfranchisement further attests to the abuses to which the South African Government continues to subject the majority of the people of South Africa.
The Bahamas is convinced that the international community has not yet exhausted strategies to bring pressure to bear effectively on South Africa to dismantle apartheid. We therefore fully support the convening of the special session of the General Assembly m the policies of apartheid scheduled to take place in October. We share the view that the imposition of comprehensive sanctions is the most effective action available to the international community to force South Africa to bring an e\d to the abominable system of apartheid.
The abuse of and trafficking in narcotic drugs and psychotropic substances persist as one of the roost formidable challenges to mankind/ wreaking havoc on societies, disrupting economies and threatening the security of nations world-wide. Colossal efforts have been expended to stem the tide of the illicit drug trade yet it has not been arrested, nor has demand diminished.
The Prime Minister of the Bahamas, the Right Honourable Sir Lynden 0. Pindling, In a statement to The Los Angeles Times's Washington Bureau on 28 September 19899 commenting on some of the possible reasons for this state of affairs, sand 
,Law enforcement turf wars have hindered the drug war, irresponsible politicians have selfishly politicised it and criminal cartels have been allowed to emerge to the point where they can challenge the authority of a democratically elected government with full-scale terrorism.,
As victims of a collective geography that traps them between the drug'-producer nations of the South and large consumer markets in the North, the Bahamas and its Caribbean neighbours have felt acutely the impact of the drug menace. Our Caribbean region ranks among the most trafficked transit routes for the illicit drug trade. The Prime Minister summed up the unique position of the Bahamas as a transit State, remarking 
We have our finger on the pulse of the drug trade, the methods and capabilities of the producers and demand and tactics of the consumers., Moreover, as a transit State the Bahamas does not have the option of removing itself from this theatre of war. So we have stood and fought, sometimes alone sometimes in close co-operation with our neighbours. We are aware, however, that co-operative efforts yield best results and firmly subscribe to the principle of collective responsibility for con fronting the drug menace, which is increasingly recognised internationally.
This principle is interwoven into the provisions of the recently adopted United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances. The Bahamas is proud to be the country to begin the process of ratification of that important instrument and has begun implementing the Convention in its national legislation and its bilateral, regional and international co-operative efforts. We urge all Governments signatories to the Convention to ratify it early so that it may be added to the international drug-control arsenal.
The Bahamas recognises and consents the considerable efforts of the United Nations in the field of drug control, particularly its standard-setting efforts. The Bahamas is of the opinion, nevertheless, that the United Nations should boldly go further. As the Prime Minister of the Bahamas contended in his recent address: ,The time has come for a multilateral force under the auspices of the United Nations to focus on the eradication of drugs and to assist countries that seek help on terms that they can accept. Given the rise of narco-terrorists and the paramilitary capability of producers to defend their opium, coca and marijuana fields, as well as production laboratories, there ought to be an international body to turn to for help.,
Surely many countries here have considered this option. Some, like the States of the Caribbean community on a Jamaican initiative, have articulated this possibility and have placed it on the international agenda. Clearly, the proposal poses both a challenge and a dilemma for, as the Prime Minister of the Bahamas recognized: ,The political implications and consequences of outside military intervention against drug kingpins in producing nations places those Governments in the untenable position of having to choose between accepting the help of a friend in waging an effective eradication war against a deadly enemy and risking its political mandate to govern as drug gangs exploit nationalist sentiments against big-Power intervention. To mitigate the obvious difficulties that this dilemma engenders  the Prime Minister cautions that
,If troops are required  governments should have the sole right to determine the strength and composition of a multilateral force if they wish to deploy one alongside their own troops, as well as to determine the length and terms of the force's deployment
The Prime Minister also visualized that a special eradication fund could be established to finance men and materiel, technical support, relocation assistance and or op-substitution programmes for local population in eradication zones. We recognize that the expertise and experience of the United Nations Fund for Drug Abuse Control  and other United Nations drug-control bodies, and international agencies and organizations concerned with drug-abuse control would be invaluable to such a fund. The Prime Minister also envisages a narcotics enforcement support office at the United Nations, to augment, not replace, efforts of producing countries.
The Bahamas commends those proposals for consideration - together with the proposal for an international criminal court to deal with drug-related crimes and other trans border criminal transgressions - confident that, if implemented, they would enhance the capacity of the system to confront the drug menace.
In the same vein, the Bahamas in early 1988 joined its voice to that of the Congress of the United States of America, and of Colombia, in calling for a hemispheric meeting at the Heads of Government level to co-ordinate national responses to halt the drug traffickers in the Americas. The President of the United States has now endorsed that call for a meeting of Heads of Government of the countries most affected by the drug traffic. 
As a small State systematically victimized by the drug cartels and confronted with the consequences of the traffic and abuse of drugs, the Bahamas is, I believe, ideally placed to serve as a venue for a hemispheric conclave of Heads of State, and has so indicated to other beleaguered Governments of the region. We believe that a hemispheric summit would be the ideal forum for hammering out a multinational strategy for co-operation between States in enforcement, treatment, rehabilitation and demand-reduction efforts.
The Bahamas would wish also to emphasize the importance of drug-demand-reduction strategies to the war against drugs, and in this regard urges fullest political support for the international conference on demand reduction which the United Kingdom proposes to convene in 1990.
The Bahamas, though a small country, has played its role on the international stage. In the face of a hostile economic world environment, we have tried through conscious and deliberate national policy to create a country whose foundations are stability, prosperity and peace.
The Bahamas is concerned about the continuing degradation of the world environ me · which if it remains unchecked, will threaten the very survival of the human species. Man-made pollutants ate having a profound negative effect on the environment, and the unchecked exploitation of the limited resources make depletion a very real probability. Additionally, the vagaries of natural disasters have wreaked havoc on the environment.
We are especially concerned because the primary industries on which the Bahamas bases its economic development - tourism and the exploitation of marine resources - are dependent on a healthy environment. The Bahamas is in accord with the international community in its efforts to preserve the environment for future generations of mankind. The Bahamas, therefore, fully supports the second world conference on environment and development scheduled for 1992.
1992 will also mark the quincentenary of the arrival of Christopher Columbus in the Americas. The terrible legacies of colonial domination of the original peoples of the Americas and the brutal aberration of slavery, which gave rise to cruelly unequal societies in the Americas, have rightfully stirred strong emotions within the community of nations. Those strong emotions, however, should not prevent us from recognizing the energy and thirst for knowledge which inspired Christopher Columbus and other nautical explorers in the fifteenth century. It is the belief of ray Government that the arrival of Christopher Columbus in this hemisphere, almost 500 years ago, at San Salvador in the Bahamas opened a new chapter of history, which resulted in the convergence of many worlds and many cultures. Today, proud independent countries of the Americas stand in testimony to the universality of mankind and its ability to transcend even the roost dire obstacles in order to create multiracial societies, unprecedented elsewhere in our world. The Bahamas will use the occasion of the quincentenary to reflect on the past, which it considers an invaluable guide for the future, and to celebrate the best of what we are and what we can yet achieve as peoples of the Americas.
We have come as Member States to lay before the Organization our common problems, seeking common solutions. Yet, as we challenge the United Nations to be the important forum it needs to be, we find its capacity severely restricted by its precarious financial situation. While we call for a more effective role for the United Nations, Member States often demonstrate a lack of necessary political will, pleading either hardship or dissatisfaction. By so doing, many shirk their responsibilities which are critical to making the Organization financially viable and therefore effective. 
Political will is a factor not only at the level of finances, but also in the programmes and overall сo-ordination of the United Nations system. Duplication of agendas and programming in various agencies has led to further demands on already-over-stretched resources. lack of flexibility and insistence on furthering national policies in absolute disregard for, and in many cases to the detriment of, other nations represent additional major obstacles to tine effective and efficient functioning of the United Nations.
It is evident that the challenges posed by the issues I have highlighted can be properly addressed only by international collaboration and co-operation on a consistent basis. The successes achieved last year clearly demonstrate the value of multilateralism. It needs hardly be sand that the United Nations is best placed for such multilateral co-operation.
The United Nations remains the most appropriate organ for the resolution of conflict and the solution of our global problems. The Bahamas, as in the past, gives our world body its total support, for it is the best hope for the peace and security of mankind. 
